DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1, 5-8, 12-15, and 18-20 are pending in the case. Claims 1, 8, and 15 are independent claims. Claims 2-4, 9-11, 16, and 17 have been canceled.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority to Chinese application CN201910933815 filed September 29, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites dependency on claim 3 even though the previously submitted claim 5 from 04/16/2021 recites dependency on claim 1. Claim 3 has been cancelled and claim 5 is indefinite due to claiming dependency on a cancelled claim. For the sake of compact prosecution, Examiner interprets claim 5 as being dependent on claim 1.
Dependent claim 7 is also rejected due to inheriting the deficiencies of claim 5.

Claim 6 recites dependency on claim 2 even though the previously submitted claim 6 from 04/16/2021 recites dependency on claim 1. Claim 2 has been cancelled and claim 6 is indefinite due to claiming dependency on a cancelled claim. For the sake of compact prosecution, Examiner interprets claim 6 as being dependent on claim 1.

Claim 12 recites dependency on claim 10 even though the previously submitted claim 12 from 04/16/2021 recites dependency on claim 8. Claim 10 has been cancelled and claim 12 is indefinite due to claiming dependency on a cancelled claim. For the sake of compact prosecution, Examiner interprets claim 12 as being dependent on claim 9.
Dependent claim 14 is also rejected due to inheriting the deficiencies of claim 12.

Claim 13 recites dependency on claim 9 even though the previously submitted claim 13 from 04/16/2021 recites dependency on claim 8. Claim 9 has been cancelled and claim 13 is indefinite due to claiming dependency on a cancelled claim. For the 

Claim 19 recites dependency on claim 17 even though the previously submitted claim 19 from 04/16/2021 recites dependency on claim 15. Claim 17 has been cancelled and claim 19 is indefinite due to claiming dependency on a cancelled claim. For the sake of compact prosecution, Examiner interprets claim 19 as being dependent on claim 15.

Claim 20 recites dependency on claim 16 even though the previously submitted claim 20 from 04/16/2021 recites dependency on claim 15. Claim 16 has been cancelled and claim 20 is indefinite due to claiming dependency on a cancelled claim. For the sake of compact prosecution, Examiner interprets claim 20 as being dependent on claim 15.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “first speech instructions responsive to the current display page” in line 5 of the claim, “second speech instructions responsive to the foreground application” in line 9 of the claim, and “third speech instructions responsive to the background application” in lines 9-10 of the claim. There is lack of support for these limitations in the claims. Instead, in at least FIG. 1, the first and fourth paragraphs of page 4 of the Specification, the last paragraph of page 7 of the Specification, FIG. 3, and paragraphs 3-5 of page 8 of the Specification, the Specification describes the reverse of what is claimed wherein the current display page is responsive to first speech instructions, the foreground application is responsive to the second speech instructions, and the background application is responsive to the third speech instructions. That is, the Specification does not adequately describe speech instructions being responsive to a page or application, but rather describes the page or application being responsive to the speech instructions. For the sake of compact prosecution, and in light of the Specification and previously submitted claims, Examiner will interpret “first speech instructions responsive to the current display page” in line 5 of the claim, “second 
Dependent claims 5-7 are also rejected due to inheriting the deficiencies of claim 1.

Claim 8 recites an electronic device with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.
Dependent claims 12-14 are also rejected due to inheriting the deficiencies of claim 8.

Claim 15 recites a non-transitory computer readable storage medium with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.
Dependent claims 19 and 20 are also rejected due to inheriting the deficiencies of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 12, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 2015/0254058 A1).

Regarding claim 1, Klein teaches a method for guiding speech control, performed by an electronic device (FIG. 1 and [0019]: computing system 102 connected to display 104), and comprising:
during a speech interaction between a user and an electronic device (0029-0030]: computing system 102 may include an always-available speech recognition system, thus speech interaction is always active between a user and an electronic device. In the target operating state, which is during a speech interaction between a user and an electronic device, speech interaction can be performed without a wake word. Voice commands are captured without a wake word as described in any , after detecting a current display page of the electronic device, determining first guide words according to first speech instructions responsive to the current display page ([0024-0026]: display page corresponds to GUI 114. Although FIG. 5 exemplifies the display page/GUI 114 being a home page, GUI 114 may also operate in a “snap” mode in which applications are displayed; [0057]: “parameterized voice-command suggestion 306 may be application and/or context specific”; [0067-0069]: each voice command is understandable and processable. A call command, for example, would prompt a call for a friend. Guide words are determined based on recognizable speech instructions stored in a database; [0062]: guide words are determined based on corresponding speech instructions. For example, first speech instructions “Call Philip” correspond to determined first guide words 502);
obtaining an application displayed on the current display page of the electronic device, as a foreground application ([0063] and [0069]: a foreground application to which the display page/GUI 114 belongs in a “snap” mode, as supported in [0026] and [0070], may be a music application. The play command would prompt the music application to play an album in the music application. Although FIG. 5 exemplifies the display page being a home page, GUI 114 may also operate in a “snap” mode in which applications are displayed, including the music application as a foreground application; [0057]: “parameterized voice-command suggestion 306 may be application and/or context specific”), and an application running in background of the electronic device, as a background application ([0042-0043] and [0064]: a  and determining second guide words based on second speech instructions responsive to the foreground application and third speech instructions responsive to the background application ([0067-0068]: guide words are determined based on recognizable speech instructions stored in a database; [0063-0064]: second speech instructions “Play Creedence” correspond to second guide words 504, which would play music by Creedence via a foreground/music application, and third speech instructions “Play Halo” correspond to second guide words 506, which would play video game content via a background/videogame application);
prompting the first guide words and the second guide words ([0052] and [0055]: first and second guide words may be displayed/prompted without being prompted by the user. Alternatively, they may also be displayed/prompted when prompted by the user.) in a target operating state, wherein in the target operating state, audio is continuously acquired to obtain an audio stream ([0029-0030]: in the target operating state, speech interaction is performed without a wake word. Voice commands are captured without a wake word as described in any examples in [0062-0065]. For example, “call Phillip” does not involve a wake word. Audio is continuously acquired to obtain an audio stream), speech recognition is performed on the audio stream to obtain an information stream ([0029-0030]: audio stream is analyzed by a speech recognition system, translating the audio stream into an information stream), and speech control is performed according to the information stream ([0029-0030]: 
wherein prompting the first guide words and the second guide words comprises:
displaying the first guide words and the second guide words in groups and in order (FIGS. 5-6 and [0062-0064]: for example, first guide words and second guide words are grouped as seen in overlay 300 of FIG. 5 and grouped in overlay 300 of FIG. 6. These guide words are also displayed in a horizontal order), in which the first guide words precede the second guide words (FIGS. 5-6 and [0062-0064]: first guide words 502 precede second guide words 504 and 506; [0071-0074]: note that guide words are presented based on priority. Since first guide words only include an application being displayed/having focus, while second guide words also pertain to an application not currently having focus, first guide words precede the second guide words);
wherein the first guide words comprise at least two first guide words (FIGS. 5-6 and [0062]: two first guide words are seen in voice-command suggestions 502 of FIGS. 5-6) and the second guide words comprise at least two second guide words (FIGS. 5-6 and [0063-0064]: multiple second guide words are seen in voice-command suggestions 504 and 506 of FIGS. 5-6), displaying the first guide words and the second guide words in groups and in order comprises:
dividing the at least two first guide words into at least one first guide word group based on an inherent order of the at least two first guide words (FIGS. 5-6 and dividing the at least two second guide words into at least one second guide word group based on an order of the at least two second guide words (FIGS. 5-6 and [0063-0064]: second guide words, including “Play Creedence”, “Play Kenny Rogers”, “Play Halo”, and “Play Sunset Overdrive”, are divided into at least one second guide word group, which is the word group seen in overlay 300 of FIG. 6. The second guide words 504 and 506 are grouped based on an order of the second guide words), wherein in each of the at least one second guide word group, the second speech instructions and the third speech instructions are alternately arranged (overlay 300 of FIG. 6: as illustrated, the second speech instructions for “Play Kenny Rogers” is alternatively arranged with the third speech instructions for “Play Sunset Overdrive”. That is third speech instructions follow second speech instructions);
displaying the at least one first guide word group (FIG. 5 and [0062-0064]: the first guide word group seen in overlay 300 of FIG. 5 is displayed); and
after displaying the at least one first guide word group, displaying the at least one second guide word group (FIG. 6 and [0062-0064]: the second guide word group seen in overlay 300 of FIG. 6 is displayed after the display of the first guide word group).

Regarding claim 5, Klein teaches the speech control method according to claim 1. Klein further teaches wherein displaying the first guide words and the second guide words in groups and in order comprises: displaying at least one first guide word group and at least one second guide word group cyclically ([0061]: the at least one first guide word group, as seen in overlay 300 of FIG. 5, and the at least one second guide word group, as seen in overlay 300 of FIG. 6, are displayed cyclically), in which the first guide words are divided into the at least one first guide word group (FIGS. 5-6 and [0062]: first guide words 502, including “Call Philip” and “Call Saul”, are divided into at least one first guide word group, which is the word group seen in overlay 300 of FIG. 5.), the second guide words are divided into the at least one second guide word group  (FIGS. 5-6 and [0063-0064]: second guide words, including “Play Creedence”, “Play Kenny Rogers”, “Play Halo”, and “Play Sunset Overdrive”, are divided into at least one second guide word group, which is the word group seen in overlay 300 of FIG. 6. The second guide words 504 and 506 are grouped based on an order of the second guide words).

Regarding claims 8 and 12, the claims recite an electronic device (FIG. 1 and [0019]: computing system 102 connected to display 104) comprising: at least one processor ([0150]); and a memory, configured to store executable instructions and coupled to the at least one processor ([0151-0152]); wherein when the instructions are executed by the at least one processor (FIG. 14 and [0150-0152]), the at least one processor is caused to perform operations with corresponding limitations to claims 1 and 5, respectively, and are, therefore, rejected on the same premises.

Regarding claims 15, 18, and 19, the claims recite a non-transitory computer readable storage medium having computer instructions stored thereon, wherein when the computer instructions are executed by a processor (FIG. 14 and [0150-0152]), the processor is caused execute a method for guiding speech control, the method comprising limitations corresponding to the method of claims 1, 4, and 5, respectively, and are therefore rejected on the same premises.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2015/0254058 A1), in view of Faaborg et al. (US 9082407 B1).

Regarding claim 6, Klein teaches the method according to claim 1. Klein does not explicitly teach wherein determining the second guide words based on the second speech instructions and the third speech instructions comprises: selecting the second guide words from the second speech instructions and the third speech instructions according to a response frequency of each of the second speech instructions and the third speech instructions.
Faaborg teaches wherein determining the guide words based on speech instructions comprises selecting second guide words according to a response frequency of speech instructions associated with those guide words (FIG. 2B and Col. 10, lines 7-19: a plurality of guide words are selected according to a response frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determining of guide words corresponding to second and third speech instructions as disclosed in Klein to incorporate the teachings of Faaborg and determine these guide words based on a response frequency of speech instructions associated with those guide words. Doing so would conveniently provide to the user the most frequent commands that could be executed. Most frequently used guide words contain actions which are most relevant to the user. In this way, the system does not waste resources displaying guide words used less frequently, which are less relevant to the user.

Regarding claim 7, Klein teaches the method according to claim 5. Klein further teaches wherein the second guide words comprise at least two second guide words 
Klein does not explicitly teach the at least two second guide words are ranked according to a response frequency of each of the at least two second guide words.
Faaborg teaches the at least two second guide words are ranked according to a response frequency of each of the at least two second guide words (FIG. 2B and Col. 10, lines 7-19: a plurality of guide words are ranked according to a response frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second guide words disclosed in Klein to incorporate the teachings of Faaborg and have the at least two second guide words ranked according to a response frequency of each of the at least two second guide words. Doing so would conveniently provide to the user the most frequent commands that could be executed. Most frequently used guide words contain actions which are most relevant to the user. In this way, the system does not waste resources displaying guide words used less frequently, which are less relevant to the user.

Regarding claims 13 and 14, the claims recite an electronic device with corresponding limitations to the method of claims 6 and 7, respectively, and are therefore rejected on the same premise.

Regarding claim 20, the claim recites a non-transitory computer readable storage medium with corresponding limitations to the method of claim 6 and is therefore rejected on the same premise.

Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

Regarding amended claim 1, Klein discloses displaying voice-command suggestions as seen in FIG. 5 and then displaying voice-command suggestions as seen in FIG. 6. As shown in these figures, Klein “selects guide words respectively from a plurality of different types of guide words to form a guide word group” (page 12 of Remarks). Klein teaches that “each guide word group is composed of a plurality of different types of guide words” (page 12 of Remarks). This is different from the present application in which “the same type of guide words are divided into one guide word group” (page 13 of Remarks).
Regarding amended claim 1, Klein further fails to disclose that “after displaying the at least one first guide word group, the at least one second guide word group…is displayed” (page 13 of Remarks).

Examiner respectfully disagrees.

Regarding point (a), amended claim 1 recites “the first guide words comprise at least two first guide words” and “the second guide words comprise at least two second guide words”. Referring to at least FIGS. 5-6 and paragraphs [0062-0064] of Klein, Klein discloses this limitation via voice-command suggestions 502 (“Call Phillip” and “Call Saul”), which correspond to first guide words, and voice-command suggestions 504 (“Play Creedence” and “Play Kenny Rogers”) and 506 (“Play Halo” and “Play Sunset Overdrive”), which correspond to second guide words. The at least two first guide words are divided into at least one first guide word group, one of which is the group including voice-command suggestion 502 “Call Phillip” seen in FIG. 5. Similarly, the at least two second guide words are divided into at least one second guide word group, one of which is the group including voice-command suggestions 504 and 506, or “Play Kenny Rogers” and “Play Sunset Overdrive”, respectively, seen in FIG. 6. Contrary to Applicant’s argument, the first guide word group, which includes voice-command suggestion 502 “Call Phillip”, does not necessarily include voice-command suggestion 504 “Play Creedence” and 506 “Play Halo”. That is, the mere display of these voice-command suggestions simultaneously in FIG. 5 does not necessitate that they all belong to the claimed “first guide word group”. Even, assuming arguendo, if the first guide word group includes voice-command suggestions 502, 504, and 506 in FIG. 5, the claim language still does not specifically limit the first guide word group to only include a specific type of guide word (i.e. first guide words). Likewise, the second guide word group, which includes voice-command suggestion 504 “Play Kenny Rogers” and voice-command suggestion 506 “Play Sunset Overdrive” as seen in FIG. 6, does not necessarily include voice-command suggestion 502 “Call Saul”. Even, assuming only include a same type of guide word) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding point (b), Klein successfully teaches that “after displaying the at least one first guide word group, the at least one second guide word group…is displayed” (FIGS. 5-6 and [0062-0064]). As seen in FIG. 5, the at least one first guide word group, which includes voice-command suggestion 502 “Play Phillip”, is displayed. The at least one second guide word group, which includes voice-command suggestion 504 “Play Kenny Rogers” and voice-command suggestion 506 “Play Sunset Overdrive”, is displayed, as seen in FIG. 6, after the display of the first guide word group seen in FIG. 5. Examiner directs Applicant to at least paragraphs [0062-0064] which describe the transition from FIG. 5 to FIG. 6.

Overall, Applicant’s arguments are unpersuasive. Independent claim 1, and similarly independent claims 8 and 15, are rejected under 35 U.S.C. 102(a)(1) as being .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171